UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-30381
                          Summary Calendar


               CARL A. ROBERTSON, on behalf of himself
                  and all others similarly situated,

                                               Plaintiff-Appellant,

                               versus

 BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AGRICULTURAL
 AND MECHANICAL COLLEGE; MERVIN TRAIL, Chancellor; RON GARDNER,
Vice-Chancellor; FLORA G. MCCOY, Human Resources Manager; ALBERT
   LAVILLE, Louisiana State University Police; LESLYE ANN BASS,
                         Chief of Police,

                                            Defendants-Appellees.
_________________________________________________________________

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                          (99-CV-1688-T)
_________________________________________________________________
                        September 20, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     Carl A. Robertson appeals, pro se, the summary judgment

granted the Board of Supervisors of Louisiana State University

Agricultural and Mechanical College and the dismissal of all claims

against the individual Defendants under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.   Robertson claimed violations of

42 U.S.C. §§ 1981 and 1983, as well as Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e—2000e-17.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court dismissed the §§ 1981 and 1983 claims

against the individual Defendants on concluding the allegations

supporting those theories were not distinct from those alleged in

support of the Title VII claim.      The Title VII claim was also

dismissed as to the individual Defendants because LSU, not the

individual Defendants, was Roberson’s employer.     Summary judgment

was awarded LSU on all claims on the basis that Robertson failed to

prove a prima facie case of retaliation.     Robertson asserts four

reasons why the judgment should be reversed.

     We review a grant of summary judgment de novo applying the

identical standard used by the district court.     E.g., Stewart v.

Murphy, 174 F.3d 530, 533 (5th Cir.), cert. denied, 528 U.S. 906

(1999).    Summary judgment should be granted if “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”   FED. R. CIV. P. 56(c).    We “view

the pleadings and summary judgment evidence in the light most

favorable to the nonmovant.”   Stewart, 174 F.3d at 533.

     We review de novo a Rule 12(b)(6) dismissal.             Atkins v.

Hibernia Corp., 182 F.3d 320, 323 (5th Cir. 1999); General Star

Indem. Co. v. Vesta Fire Ins. Corp., 173 F.3d 946, 949 (5th Cir.

1999).    All facts pled in the complaint must be considered true,

and the complaint “must be liberally construed in favor of the

plaintiff”.    Brown v. Nationsbank Corp., 188 F.3d 579, 585 (5th

Cir. 1999), cert. denied, 530 U.S. 1224 (2000).         Dismissal is

improper “‘unless it appears beyond doubt that the plaintiff can

                                 2
prove no set of facts in support of his claim which would entitle

him to relief.’”     Id. at 586 (quoting Conley v. Gibson, 355 U.S.
41, 45-46 (1957)).

     Robertson first asserts that the district court improperly

found his Title VII claim preempted his §§ 1981 and 1983 claims as

they were predicated upon the same facts.        The district court

relied on Parker v. Miss. State Dep’t of Pub. Welfare, 811 F.2d
925, 927 n. 3 (5th Cir. 1987), in concluding consideration of

remedies other than Title VII “is necessary only if their violation

can be made out on grounds different from those available under

Title VII”.   Id.     Although the district court was correct that

Robertson made no distinction in his factual allegations between

his § 1981 and 1983 claims and his Title VII claim, subsequent

decisions of our court have made it clear that Parker does not hold

that Title VII is the exclusive remedy for race based employment

discrimination. See Johnston v. Harris County Flood Control Dist.,

869 F.2d 1565, 1575-76 (5th Cir. 1989), cert. denied, 493 U.S. 1019

(1990); Hernandez v. Hill Country Tel. Coop., Inc., 849 F.2d 139,

142-43 (5th Cir. 1988); see also Southard v. Tex. Bd. of Criminal

Justice, 114 F.3d 539, 548-50 (5th Cir. 1997).    Instead, footnote

3 in Parker has been interpreted as follows:

          In Parker we did no more than limit our
          appellate review of the denial of Title VII
          relief to the facts alleged in support of that
          claim, doing so because the claims alleged
          under Title VII and § 1981 were provable by
          the same facts. Thus a finding of liability
          or non-liability under one statute satisfied
          the other.    Parker does not stand for the
          proposition, nor could it properly do so, that
          a claimant alleging racial discrimination in


                                  3
            an employment setting is limited to recovery
            under Title VII.

Hernandez, 849 F.2d 139, 142-43 (citation omitted).                    Because the

district    court   found     that      recovery    against      the    individual

Defendants was foreclosed under Title VII on the basis that they do

not meet the statutory definition of an employer, the district

court should have considered Robertson’s alternative theories of

recovery, even though such theories are supported by the same

factual allegations as the Title VII claim.              Therefore, we remand

for an adjudication of the individual Defendants’ Motion to Dismiss

in regard to Robertson’s §§ 1981 and 1983 claims.

     Robertson next contends the district court narrowly construed

his allegations and his evidentiary submissions and drew all

inferences against him, relying on irrelevant factors and evidence

not supported by the record.            Robertson has not identified which

factual allegations and evidentiary submissions the district court

narrowly    construed,      nor   the     inferences     drawn     against      him.

Robertson also does not identify the evidence the district court

improperly relied upon, other than to allege that Defendants filed

untimely witness and exhibit lists.             In granting summary judgment

in favor of LSU and dismissing the claims against the individual

Defendants, the district court did not draw improper inferences or

rely upon improper evidence.

     Robertson also contends the district court improperly denied

his cross motion for summary judgment and failed to consider the

documents   submitted    with     his        complaint   when    ruling    on    the

individual Defendants’ Rule 12(b)(6) motion to dismiss.                      After


                                         4
reviewing Robertson’s motion for summary judgment, the motion was

correctly    denied.            As   for    the   dismissal      of    the    individual

Defendants, assuming the district court did not consider the

attachments       to    the    Second      Amended    Complaint,       the   attachments

include a letter from Robertson to counsel for Defendants, letters

from Robertson          to    two    United   States       Senators,    a    letter   from

Robertson to the former Vice President of the United States, and a

letter     from    Robertson         to    the    Equal     Employment       Opportunity

Commission.       These letters in no way impact the dismissal of the

individual Defendants.

     Finally,          Robertson     maintains       the   district     court   did   not

liberally construe his pro se complaint.                       See, e.g., Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Moore v. McDonald, 30 F.3d
616, 620 (5th Cir. 1994); Covington v. Cole, 528 F.2d 1365, 1370

(5th Cir. 1976).             The most liberal reading of Robertson’s Second

Amended Complaint in no way invalidates the district court’s

rulings.

                   AFFIRMED IN PART, REVERSED IN PART, AND REMANDED




                                              5